Citation Nr: 0832601	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The December 2004 rating decision denying the claim for 
entitlement to service connection for bilateral hearing loss 
is final.

2.  The evidence associated with the claims file subsequent 
to the December 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
bilateral hearing loss and does not raise a reasonable 
possibility of substantiating the claim.

3.  The December 2004 rating decision denying the claim for 
entitlement to service connection for tinnitus is final.

4.  The evidence associated with the claims file subsequent 
to the December 2004  rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
tinnitus and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2004 rating 
decision denying the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2.  Evidence received since the final December 2004 rating 
decision denying the veteran's claim of entitlement to 
service connection for tinnitus is not new and material, and 
the veteran's claim for that benefit is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2006. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, VA 
examinations, private medical evidence, RO hearing testimony, 
and lay statements from the veteran are associated with the 
claims file. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2006.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

In January 2006, the veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss 
and tinnitus. These claims had previously been denied in a 
December 2004 RO rating decision. The veteran did not appeal 
the rating decision and therefore, it is final. 38 U.S.C.A. 
§§ 7105; 38 C.F.R. § 20.1103. In order to reopen the claims, 
the veteran must submit new and material evidence. As new and 
material evidence has not been received in regard to these 
claims, the appeal will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 2004 rating decision that denied 
service connection for bilateral hearing loss and tinnitus, 
the evidence of record consisted of service treatment 
records, VA medical records, and statements by the veteran. 
Subsequently, additional VA medical records, private medical 
records, RO hearing testimony, and lay statements from the 
veteran, have been associated with the claims file. The 
evidence submitted subsequent to the December 2004 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material.

Although the evidence submitted since the final December 2004 
decision demonstrates treatment and diagnosis of bilateral 
hearing loss and tinnitus, the medical evidence submitted 
provides no evidence of a nexus between the veteran's current 
bilateral hearing loss and tinnitus and service. The evidence 
submitted does not relate to an unestablished fact necessary 
to substantiate the claims. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

Although the veteran maintains that his claimed bilateral 
hearing loss and tinnitus was incurred in service, his theory 
regarding this linkage is not competent evidence, and 
therefore not material. It is well-established that 
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Apart from not being 
material, the veteran's claims are repetitive of statements 
made which were previously considered by VA, and is therefore 
not new.



Thus, the additional evidence received since the December 
2004 rating decision does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of substantiating the claims. 
Accordingly, the Board finds that the claim for service 
connection for bilateral hearing loss and tinnitus is not 
reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


